
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1


AMENDMENT TO
ULTIMATE ELECTRONICS, INC.
BONUS PLAN FOR FISCAL YEAR ENDING
JANUARY 31, 2005


        Effective September 27, 2004, the Ultimate Electronics, Inc. Bonus Plan
for Fiscal Year Ending January 31, 2005 is amended to provide a bonus tied to
the fourth quarter of fiscal 2005. Each executive officer, vice-president, and
director (other than David J. Workman and David A. Carter) is eligible to
receive $50,000; $30,000; and $20,000, respectively if certain individual
performance objectives are met in the fourth quarter of fiscal 2005, as
determined in the sole discretion of the Compensation and Nominating Committee
of the Ultimate Electronics, Inc. Board of Directors.





QuickLinks


AMENDMENT TO ULTIMATE ELECTRONICS, INC. BONUS PLAN FOR FISCAL YEAR ENDING
JANUARY 31, 2005
